Title: To George Washington from Anne-César, chevalier de La Luzerne, 20 June 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     Sir.
                     Philadelphia June 20. 1782.
                  
                  Some Letters I have received from Cap. François induce me to
                     believe that the Marquis de Vaudreuil will come upon these coasts with the
                     whole fleet of the King in the latter End of July or in the course of next
                     August. I conjecture that Rhode island or Boston will be their destination and
                     that they will remain there during the hurrican Season. It is impossible for me
                     to determine whether the Fleet will be in such a condition as to allow them to
                     enter into activity or if they intend only to reset. The
                     letters I received contain no particulars on this point. Tho’ this intelligence
                     has been given to me under Secrecy I thought proper to communicate it to your
                     Excellency. I have the honour to be with the most respectful attachment Sir
                     Your Excellency’s Most obedient humble Servant,
                  
                     Le che. de la luzerne
                     
                  
               